Fourth Court of Appeals
                                San Antonio, Texas

                                    JUDGMENT
                                  No. 04-14-00100-CR

                                Edgar Javier GONZALES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 10-2321-CR
                       The Honorable William Old, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 26, 2015.


                                             _____________________________
                                             Marialyn Barnard, Justice